Exhibit 10.24 CONSULTING AND MANAGEMENT AGREEMENT This Consulting and Management Agreement (“Agreement”) is made as of this 29th day of April, 2009 by and between Sunwin International Neutraceuticals, Inc., a Nevada corporation (“Client”), and China Direct Investments, Inc., a Florida corporation (“Consultant”).Client and Consultant may collectively be referred to as the “Parties”. W I T N E S S E T H: WHEREAS, Client desires to engage the services of Consultant as its representative in the United States and to provide Client with the services as more fully set forth in this Agreement; and WHEREAS, Consultant is desirous of performing such services on behalf of Client. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, the parties hereto agree as follows: 1.Consulting Services.Upon the terms and subject to the conditions contained in this Agreement, Consultant hereby agrees that it shall, during the term of this Agreement, undertake the performance of the following services (the “Services”): a. Familiarize itself, to the extent appropriate and feasible, with the business, operations, properties, financial condition, management and prospects of Client; b. Advise Client on matters relating to its capitalization; c. Evaluate alternative financing structures and arrangements and potential sources of investment capital; d. Assist Client in evaluating and make recommendations concerning the relationships among Client's various lines of business and potential areas for business growth; e. Assist with translation of documents (Chinese/English); f. Manage and enter into contracts for professional resources on behalf of and as required by Client in its U.S. operations and regulatory compliance (i.e. legal, accounting, auditing, transfer agent, public relations services and such other services mutually agreed on by the Parties); g. Manage investor road shows/investment conferences; h. Coordinate the preparation and filing of all required public disclosures as required by the Securities and Exchange Commission and such other governmental and regulatory agencies in the United States and in each state where Client maintains an office or is required to comply with state laws in the United States; - 1 - i. Provide assistance in financial management and the implementation of internal controls; j. Maintain Client’s U.S. representative offices; and k. Provide such other services upon which the Parties may mutually agree. 2. Term. The Agreement shall be for a term of twelve (12) months from May 1, 2009 to April 30, 2010.
